Citation Nr: 1710240	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  16-18 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability, to include as due to left ankle and bilateral pes planus disabilities.  

2.  Entitlement to service connection for right hip disability, to include as due to left ankle and bilateral pes planus disabilities.  

3.  Entitlement to an effective date prior to March 23, 2012 for the grant of service connection for an acquired psychiatric disorder, characterized as depression.

4.  Entitlement to an effective date prior to September 19, 2014, for the grant of service connection for pes planus. 

5.  Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, characterized as depression.  

6.  Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus.  

REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to September 1961.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 and April 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that new evidence or argument was provided in a June 2016 Brief.  However, at that time, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2016).

The issue of whether there was clear and unmistakable error (CUE) with respect to the denial of service connection for pes planus in a final November 2012 rating decision been raised by the record.  See Robinson v. Mansfield, 21 Vet. App. 545, 557 (2008) (noting that "the Board itself commits error by failing to address issues reasonably raised by the record"); accord Szemraj v. Principi, 357 F.3d 1370, 1376 (Fed.Cir. 2004) (discussing VA's duty to "give a sympathetic reading to the veteran's filings to determine all claims for recovery supported by a liberal construction of those allegations").  As the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for lumbar spine disability and right hip disability as well as entitlement to a higher initial rating for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The initial claim for service connection for an acquired psychiatric disability was received March 23, 2012.

2.  A November 2012 rating decision denied service connection for pes planus; as a notice of disagreement or new and material evidence was not received within one year of notice of that decision, that decision became final.  

3.  The current claim for service connection for pes planus was received on September 19, 2014, which is the currently assigned and proper effective date for the grant of service connection for pes planus.

4.  Throughout the entire period on appeal, the Veteran's PTSD most nearly approximates the Veteran's PTSD most nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms of intermittent depressed mood, mild memory loss, and chronic sleep impairment without reduced reliability and productivity or deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood.

5.  The Veteran's bilateral pes planus has been productive of moderate pes planus without objective evidence of swelling on use or characteristic callosities.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 23, 2012, for the grant of service connection for an acquired psychiatric disability, characterized as depression, are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  A November 2012 rating decision, which denied service connection for pes planus, is final.  38 U.S.C.A. §§ 5109A, 5110, 7105(c) (West 2014); 38 C.F.R. 
§§ 3.156, 3.400 (2016).

3.  The criteria for an effective date earlier than September 19, 2014, for the grant of service connection for pes planus are not met.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

4.  Throughout the appellate period, the criteria for an initial disability rating in excess of 30 percent depression are not met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. §§ 3.321, 4.7, 4.21, 4.130, Diagnostic Code (DC) 9435 (2016).

5.  The criteria for a disability rating in excess of 10 percent for bilateral pes planus are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Dates

The effective date for a grant of service connection based on an original (initial) or reopened claim is, generally, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. 
§ 3.400(b)(2)(i) (2016). 

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Further, the mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit.  The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  Brannon v. West, 12 Vet. App. 32, 34-35 (1989). 

In the event that disability benefits were previously denied in a rating decision, a claimant has one year from the date of notice of an RO or agency of original jurisdiction (AOJ) decision in which to submit a notice of disagreement.  
38 U.S.C.A. § 7105(b).  Generally, if a notice of disagreement is not received within one year of the notice, the decision becomes final.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Regarding the effective date for the grant of service connection for an acquired psychiatric disability, characterized as depression (herein depression), the Veteran's representative asserted in a July 2016 Brief that the rating assigned for service connection should begin May 24, 2011.  The contention is that a June 2013 rating decision, which first denied service connection for depression, indicated that the claim on appeal originated on that date.  

However, the Board notes that May 24, 2011, was the date the Veteran filed a claim for the other two issues adjudicated in the June 2013 rating decision.  There was no informal or formal claim for service connection until March 23, 2012.  As such, March 23, 2012, is the proper and earliest possible effective date for the rating assigned for service-connected depression.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).
Regarding the grant of service connection for pes planus, the Board notes that service connection was denied in a November 2012 rating decision.  The Veteran did not file a notice of disagreement, and new evidence material to the denial of service connection was not received, within one year of notice of that decision.  As such, the November 2012 rating decision became final with respect to the denial of service connection for pes planus.  

The next claim for service connection for pes planus was submitted to VA on September 19, 2014.  Thereafter, service connection was granted for pes planus, with the initial rating made effective the date of the claim.  Therefore, September 19, 2014, is the proper and earliest possible effective date for the grant of service connection for pes planus.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

For the above reasons, the correct effective date for the grant of service connection for depression is March 23, 2012, and no earlier, and the correct effective date for the grant of service connection for pes planus is September 19, 2014, and no earlier.  The claim for earlier effective dates for each grant of service connection is accordingly denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

Depression

In this case, the Veteran contends that his current service-connected acquired psychiatric disability, characterized as depression (herein depression) is more disabling than currently rated.  As noted above, his disability is rated as 30 percent disabling throughout the appellate period under DC 9435.  Acquired psychiatric disorders such as depression are evaluated under DC 9435 by applying the criteria found under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130. 

Under 38 C.F.R. § 4.130, DC 9435, the next highest rating, a 50 percent rating, is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116. 

Based on the evidence of record, the Board concludes that a disability rating in excess of 30 percent disability for depression is not warranted at any time during the appellate period.  The medical and lay evidence of record indicates that symptoms of service-connected depression include chronic sleep impairment, intermittent depressed and/or anxious mood, mild memory loss, and intermittent disturbance in motivation and concentration throughout the entire appellate period.  These symptoms more approximate those listed in the criteria for a 30 percent rating.

The evidence also demonstrates social and occupational impairment that more nearly approximates a 30 percent disability rating.  Throughout the claim, the Veteran he has consistently reported enjoying woodworking, exercising, photography, pets, and working with computers, although he cannot participate in all of the leisure or athletic activities he could in the past due to his physical limitations.  He has also reported a good relationship and frequent interactions with his siblings, his nieces and nephews, and his stepchildren from his second marriage.  

Although the Veteran is twice divorced, while describing the end of each marriage during the May 2013 VA examination, the Veteran did not attribute any marital problems to his service-connected mental health problems.  He reported that while he has not had a romantic partner since his last divorce, he has "several" friends with whom he corresponds and visits when he can.  During the April 2016 VA examination, although the Veteran described himself as a social "recluse" who denied significant participation in social groups, he also noted that he is currently closer with his siblings than he has been in the past.  He stated that he reconnected with his family when he moved back to Saint Louis to be closer to them in 2000 and that he currently lives with his youngest brother.  

Regarding occupational functioning, during the 2013 VA examination, the Veteran reported that during his last job in 2010 working for the census bureau, he got bored and felt that he had could offer them more.  After changing to teaching and instructing, he ultimately had to leave the position due to his physical health symptoms.  The Veteran specifically denied any major problems carrying out his job duties throughout the course of his career and denied any major difficulties getting along with coworkers, supervisors, or customers.  He reported experiencing mild difficulties with concentration while working for his software company in the past; however, he also reported during the examination that his concentration had recently improved.  Finally, the Veteran reported that he did not feel that he was finished working and felt that he could be a teacher or do some kind of similar work.  The May 2013 VA examiner concluded that the Veteran's mental health symptoms do not appear to have significantly impacted his occupational functioning in the past and that he has been retired from a successful career due to his physical health limitations.  

During the April 2016 VA examination, the Veteran reported that not only had he worked for the census bureau from 2010 to 2013 but that he had such a good relationships with those at the census bureau that he was offered another part-time position at the National Institute of Health (NIH).  He reported working 20 to 30 hours per week with some additional time at home on his computer during both positions and that he worked at NIH until he quit in January 2016 due to the "politics involved."  He reported that his performance was very good for both of these positions and that he did "more than what was expected."  

Overall, the 2013 VA examiner found that the Veteran's mental health symptoms are mild in severity and result in minimal functional impairment.  The examiner explained that the Veteran maintains several meaningful interpersonal relationships, continues to engage in enjoyable leisure activities despite physical health limitations, and that his mental health symptoms do not appear to keep him from engaging to a great degree.  The April 2016 VA examiner similarly concluded that the Veteran's service-connected mental health symptoms are relatively mild and present minimal impact on the Veteran's social and occupational functioning at present time.  The examiner actually concluded that the Veteran's symptoms met the criteria for a 10 percent disability rating, which contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.

VA treatment records support the findings of the 2013 and 2016 VA examiners.  In August 2012, the Veteran described working on editing a book and that he enjoyed lunches and dinners with his family.  He reported participating in physical activity and several hobbies as mentioned above as well as interacting regularly with his family members.  Moreover, while the Veteran reported depressed mood at various times throughout the VA treatment records, his mood and affect were found to be within normal limits or positive and stable many times as well, including during VA treatment in August, September, and October 2012, January, February, March, July, August, and September 2013, June and December 2014, June, July, and September 2015.  

The Board also notes that the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2016).  The regulation has been changed to reflect the current DSM, the DSM V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

Here, the Board notes that the GAF scores assigned to the Veteran have ranged from 55 to 70, which represent a significant range from mild to moderate symptoms.  However, the GAF scores were predominately noted to be between 65 and 70 throughout the appellate period, which are indicative of mild symptoms and mild impairment in social and occupational functioning.  The Board concludes that this is consistent with the medical and lay evidence of record and consistent with the assignment of a 30 percent disability rating throughout the appellate period.

The Board acknowledges the March 2014 private examination report submitted by the Veteran, which indicates that the Veteran reported that he does not interact with old friends and does not seek new relationships, that he last worked in 2002, that he was unable to enjoy even the simplest of things, and that he had trouble maintaining his personal hygiene.  The Veteran described that at his last job he had problems with concentration and tenacity and that he was not as tolerant with his coworkers.  He further described depression and anxiety that was near-continuous and debilitating.  Based on the Veteran's reports, the private examiner stated that the Veteran cannot sustain the stress from a competitive work environment or be expected to engage in gainful activity.  The private examiner concluded that his service-connected symptoms resulted in occupational and social impairment with deficiencies in most areas as well as difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting, and the inability to establish and maintain effective relationships.  

However, the Board notes that the Veteran's reports to the 2014 private examiner are directly contradicted by his reports to VA physicians and examiners throughout the claim, including just before, during, and after March 2014.  For example, in a March 2014 VA treatment record, the Veteran reported that he biked and worked on his computer, he enjoyed his new dog, and that he regularly saw his siblings twice per week.  His personal hygiene was good and the physician described the Veteran's mental health symptoms as mild (based upon a GAF score of 70).  In another March 2014 VA treatment record, the Veteran's strengths were listed as "good hygiene, friendly, I have friends on whom I can rely, past occupational achievements, occupation specific credentials, assertive, and good listener."  VA treatment records for the remainder of 2014, including in September and December 2014 treatment records as well as in April 2015 all describe the Veteran's mental health or depression symptoms as mild.  

During the private examination, the Veteran reported that he was unable to find enjoyment in even the little things.  However, during the VA treatment records and the 2016 VA examination, the Veteran noted that while he has decreased interest with regard to some activities due to the lack of resources to do them or physical limitations, he continues to active interests in photography, making photo albums, spending time with his nieces and nephews, reading, eating, and exercising.  Regarding his employment, he reported to the 2014 private examiner that he had difficulty in his last job, which ended in 2002.  However, he reported a successful history of employment with good relationships with his employers and coworkers up through January 2016 to the VA examiner.  

Indeed, the April 2016 VA examiner found that the 2014 private examiner's conclusions regarding the severity of the Veteran's social and occupational impairment are not warranted or appropriate based on the Veteran's report during the 2016 examination or review of the record.  The Board concurs and finds based on the medical evidence and the Veteran's own reports to VA physicians before, during, and after March 2014, that the March 2014 private examiner's findings are not an accurate representation of the Veteran's service-connected mental health symptoms at that time or at any time during this claim.  

Finally, the Board notes that there have been few, if any, reports of the symptoms listed in the criteria for a 50 or 70 percent rating.  The evidence, the 2013 and 2016 VA examinations and VA treatment records, does not demonstrate any reports of panic attacks, difficulty in understanding complex commands, impairment of short- and long-term memory such that there was retention of only highly learned material or forgetting to complete tasks, impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective work and social relationships.  His memory has consistently been described as normal or intact up until the 2016 VA examination, and only a mild impairment in short term memory was noted at that time.  While the Veteran has reported that he had experienced mildly impaired concentration or disturbance in motivation during past employment, more often than not, when he reported it, he also reported a more recent improvement in such symptoms.  As such, the Board does not find that the evidence reflects a level or severity of service-connected symptomatology that warrants or approximates the next highest disability rating.    

The evidence indicates that his speech tone and rate have consistently been clear or within normal limits, his thought process and content logical and goal-oriented, and his judgment, insight, and impulse control unimpaired.  Throughout the appeal, the Veteran has been found to be able to perform all activities of daily living, maintain minimum personal hygiene, and handle his financial affairs.  He has denied hallucinations or delusions and at no time has homicidal or suicidal ideation or panic attacks been described by the Veteran or noted upon examination.  

Additionally, the Board finds that there is insufficient evidence to show that a 50 percent rating is warranted based on overall social or occupational impairment.  Mauerhan, 16 Vet. App. at 436.  Both VA examiners described the social and occupational impairment due to service-connected depression to be mild or minimal at most.  The Veteran reported continued participation in and enjoyment of several hobbies as well as regular social interaction with others.  He also reported that he felt he was mentally capable of working or contributing throughout the claim.  He also reported to the 2016 VA examiner that he worked up to 30 or more hours throughout the claim until January 2016, at which time he quit for reasons unrelated to his service-connected depression.  Finally, he has consistently reported having a positive relationships and good performance throughout his career.  

Given the evidence above, the Board concludes that the Veteran's symptoms do not more nearly approximate a 50 percent schedular disability rating and have not at any time during the appellate period.  38 C.F.R. §§ 4.7, 4.21, 4.73, DC 9435.

Pes Planus

As noted above, service connection for pes planus was granted with an initial 10 percent disability rating assigned, effective September 9, 2014, under Diagnostic Code 5276.  38 C.F.R. § 4.71a, DC 5276.  

Pursuant to Diagnostic Code 5276, bilateral pes planus warrants the next highest disability rating, a 30 percent rating, for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  If such symptoms are only demonstrated unilaterally, a 20 percent disability is warranted.  A maximum 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances.  Unilateral pronounced symptoms are awarded a 30 percent disability rating.  38 C.F.R. § 4.71a, DC 5276.  

The criteria in DC 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).  As such, in order to warrant a 30 percent disability rating for bilateral pes planus (or a 20 percent for unilateral pes planus), the evidence must demonstrate that his bilateral pes planus results in objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  Similarly, in order to warrant a 50 percent disability rating for bilateral symptoms (or 30 percent for unilateral symptoms), pronounced bilateral pes planus must be shown with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances.  

Prior to the current claim, service treatment records demonstrate that the Veteran was diagnosed with and treated for pes planus with recurrent pain in 1961.  A Disability Benefits Questionnaire (DBQ) dated in November 2011 was also submitted prior to the current claim, where the Veteran reported that he experienced pain with walking and standing and that he had lost some of his agility.  While there was evidence of bilateral pronation as well as bilateral pain with manipulation and use, accentuated with use, at that time, there was no indication of swelling on use or characteristic callouses.  In addition, there was no indication of marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.

One VA examination has been conducted since the institution of the claim.  Upon VA examination in March 2016, the Veteran reported that he had started wearing normal sneakers rather than orthotics and was able to increase his walks one mile or more four to five days per week without increased pain, falling, or need for a cane and with increased stability and strength.  He described constant left foot medial and submalleolar pain with no swelling or crepitus and denied pain, swelling, limitation, or instability in the right foot.  He denied the use of over-the-counter or prescription pain medication and described feeling unstable and stumbling only while using orthotics.  While the VA examiner found evidence of pronation on the left as well as pain on the left with manipulation and use, accentuated with use, there was no indication of swelling on use or characteristic callouses.  The examiner further noted that the Veteran does not have extreme tenderness of the plantar surfaces on one or both feet or marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet, as required for pronounced pes planus.  

The Board notes that VA treatment records do not contradict the findings of the March 2016 VA examiner and do not demonstrate swelling on use or characteristic callouses.  

The Board acknowledges the Veteran's representative's contentions that the pain on manipulation with bilateral marked pronation and extreme tenderness of plantar surfaces, not improved by orthopedic shoes or appliances shown in the November 2011 DBQ indicates that a disability rating in excess of 10 percent is warranted.  However, as noted above, as the record, including the 2011 DBQ, does not demonstrate swelling on use, which is required for the next higher rating.  

Based on the foregoing, the Board concludes that a schedular disability rating in excess of 10 percent for bilateral pes planus is not warranted.  38 C.F.R. §§ 4.7, 4.21, 4.73, DC 5276.

The Board further notes that as the Veteran's bilateral foot symptoms have been attributed to pes planus, and pes planus is provided a specific diagnostic code, other codes are not applicable in this case.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) (when a condition is specifically listed in the Ratings Schedule, it may not be rated by analogy under another code).  Bilateral pes planus is specifically listed in the Ratings Schedule, and requires an evaluation under that code.  See 38 C.F.R. § 4.71a, DC 5276.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his service-connected disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The ratings schedule specifically contemplates the pain, tenderness, and deformity resulting from the Veteran's bilateral pes planus.  Moreover, the Board has explained why the Veteran's relevant symptoms do not merit ratings greater than the ones assigned.  As for the Veteran's psychiatric symptoms, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions does not capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.

In addition, TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2016).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The United States Court of Appeals for the Federal Circuit has held that TDIU is not raised in the appeal of an initial rating or claim for increase unless the Roberson elements are present.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the May 2013 VA examiner concluded that the Veteran's mental health symptoms do not appear to have significantly impacted his occupational functioning in the past and that he has been retired from a successful career due to his physical health limitations.  The Veteran himself reported during the 2013 and 2016 VA mental health examinations that he felt that he was still capable of working.  The April 2016 VA examiner similarly concluded that the Veteran's service-connected mental health symptoms are relatively mild and present minimal impact on the Veteran's social and occupational functioning.  The March 2016 VA pes planus examiner stated that the only impact that disability had on the Veteran's ability to work would be to limit his walking endurance and to prevent him from doing knee bends and stair climbing.  The Board finds that this limitation would not prevent the Veteran from obtaining and maintaining gainful employment, particularly since his past employment has been primarily sedentary.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in June 2012. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file and the Veteran has not identified any outstanding and available treatment records to VA.  

VA provided adequate examinations.  As discussed above, the Board finds that the VA medical examinations obtained in this case are adequate, as they are predicated on a full examination of the Veteran.  The examiners considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided all necessary findings as well as a complete rationale for the opinions stated, relying on the evidence reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding PTSD has been met 38 C.F.R. § 3.159(c)(4).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 






ORDER

An effective date earlier than March 23, 2012, for the grant of service connection for an acquired psychiatric disability, characterized as depression, is denied.

An effective date earlier than September 19, 2014, for the grant of service connection for pes planus is denied.

An initial disability rating in excess of 30 percent for depression is denied.  

An initial disability rating in excess of 10 percent for bilateral pes planus is denied.


REMAND

The Veteran contends that his current lumbar spine and right hip disabilities and symptoms were caused or aggravated by pain with walking and standing due to his left ankle and feet disabilities.  At the time of a May 2013 VA examination, which provided an opinion regarding proximate service connection, only the left ankle disability was service-connected.  The examiner found that the left ankle disability was not so severe that it would cause the other disabilities.  As service connection has since been granted for bilateral pes planus, a new VA examination should be provided to determine whether the Veteran's lumbar spine and right hip disabilities are etiologically related to his bilateral pes planus. 

All outstanding records of ongoing VA treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records and associate them with the virtual claims file. 
2.  Return the claims file to the VA examiner who examined the Veteran in May 2013.  Then, to the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether the Veteran's lumbar spine and/or right hip disabilities were either (a) proximately caused by or (b) proximately aggravated by his service-connected pes planus.  If the examiner states the lumbar spine and/or right hip disabilities are aggravated by service-connected pes planus, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by the pes planus beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

A new examination is not necessary unless the prior VA examiner is no longer available or is otherwise deemed necessary to adequately render the requested opinion

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


